ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline LLOYD J. MANNING of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1986, and who was disbarred in the State of New York in 1991 for his admitted conversion of client funds and failure to cooperate with the ethics authorities, be suspended from the practice of law for a period of seven years and prohibited from applying for restoration unless and until reinstated to practice in New York;
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its independent review of the record that the misconduct established warrants the imposi*524tion of substantially different discipline than that imposed in New York;
And good cause appearing;
It is ORDERED that LLOYD J. MANNING is hereby disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately, and it is further
ORDERED that LLOYD J. MANNING be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LLOYD J. MANNING, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that LLOYD J. MANNING comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that LLOYD J. MANNING reimburse the Ethics Financial Committee for appropriate administrative costs.